Title: 22d.
From: Adams, John Quincy
To: 


       We recite this week to our own Tutor Mr. Reed, in Gravesande’s experimental Philosophy. This gentleman, is not much more Popular, than the rest of the Tutors; he is said to be prejudiced, and very vindictive. He is liked in general by the Class, however; and this may be a Reason why I have not heard, as much said against him, as against the others. We had a Class meeting, this evening about making him a Present: but there had been scarcely anything collected; and it was determined, that it should be put off till next Quarter, and I suppose the Class will go on in this manner, having two or three Class meetings every Quarter, and finally do nothing. We endeavoured to get the Class to recite, to morrow morning, and a number have agreed they would.
      